Exhibit CONSENT OF MOHLER, NIXON & WILLIAMS ACCOUNTANCY CORPORATION, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-19351) of Plantronics, Inc. of our report dated June 24, 2008, with respect to the statements of net assets available for benefits of the Plantronics, Inc. 401(k) Plan as of December 31, 2007, the related statements of changes in net assets available for benefits for the year ended December 31, 2007 and the period from April 2, 2006 to December 31, 2006 and the related supplemental Schedule H, line 4i-schedule of assets (held at end of year) as of December 31, 2007, which report appears in the December 31, 2007 annual report on Form 11-K of the Plantronics, Inc. 401(k) Plan. /s/ Mohler, Nixon &
